DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.

Response to Amendment
Claims 1-14, 16-17, 20-21 are cancelled.
Claims 15, 18-19, 22-25, 32 are currently amended.
Claim 26, 33-34 is previously presented.
Claims 27-31 are withdrawn-previously presented.

Election/Restrictions

Claim 15, 18-19, 22-26, 32, 34 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction claims 27-31 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/4/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Brian Whipps on 7/22/2021.

The application has been amended as follows: 
Regarding claim 27, amend/add in the following limitations into the claimed subject matter:
4 of the claim;
  --and a hollow tube, wherein the hollow tube is a cardboard tube having a length between 3 millimeters and 8 millimeters and a wall thickness between 100 micrometers and 300 micrometers—between “a semi-combined mouthpiece comprising a filter element” and “;” in line 7.
--wherein the filter element forming a most proximal segment of the aerosol-generating article-- between “mouthpiece” and “;” in line 11.
–-of at most 15 millimeters—has been added between “selecting a length of the aerosol-cooling element” and “and” in line 14.
--of 45 millimeters—has been added between “predefined value” and “.” in the line 16.
	
Allowable Subject Matter

Claim 15, 18-19, 22-26, 32, 34, 27-31 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, none of the cited prior art read on, discloses or renders obvious the modified smoking article when considered as a whole of independent claim 1.  Applicant has amended in features from multiple claims formerly pending whose routine optimizations/modifications independently might make sense to one of ordinary skill in the art.  However, all three modifications would require Examiner to routinely optimize variables which were not obvious or had predictable results to one of ordinary skill in the art before the effective filing date.
Examiner does not have motivation to create an aerosol cooling element of the claimed range of lengths formed of a gathered sheet, a length of the hollow tube, a wall thickness of the 
While the prior cited references would render obvious the claimed subject matter, a theoretical 6-way rejection is not tenable.
Furthermore, newly cited prior art reference Malgat (WO 2015/082649), which was effectively filed on 12/5/2013, more than one year before the effective filing date of the instant application’s foreign priority date of 6/23/2015.  
Malgat (p. 10, ll. 30-32) which indicates that the length of the aerosol cooling element may be from 5-25 mm, an overlapping range to the claimed range.  See MPEP 2143-2144 regarding the obviousness of overlapping and approaching ranges.  The mouthpiece element is disclosed in the Malgat reference as having a length from 5-20 mm.  There was no motivation to narrow the mouthpiece length to take on a value from between 3-8 millimeters as understood by one of ordinary skill in the art before the effective filing date.  Furthermore, Malgat does not disclose wherein the wall thickness of the hollow tube is between 100 and 300 micrometers.  Malgat does disclose wherein the total length of the aerosol-generating article is approximately 45 millimeters in the preferred embodiment.  See p. 12, ll. 1-3.
The deficiencies of the cited reference Malgat would not have been cured by any of the other references of record, and even when forced in combination with newly cited Zuber 3 (US 2015/0027474) would require a routine optimization step to arrive at the narrower ranges of thicknesses and lengths than disclosed in the cited prior art references – even if the combination would render obvious a broader range than the disclosed range of thicknesses of the hollow tube.  Examiner does not have motivation to narrow that range as understood by one of ordinary skill in the art before the effective filing date to narrow both the length and thickness.
The other references which disclose the thickness of the hollow acetate/cardboard tube are not within both the claimed range of length and thickness.  

When considered as a whole, these limitations would not have yielded obvious, predictable results to one of ordinary skill in the art before the effective filing date.  Therefore, claim 15 is held as allowable.

Regarding claim 27, which is interpreted as amended as being a method of manufacturing an allowable product, that claim and its dependents are also held as allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712